MEMORANDUM OF DECISION.
Ronald Walker appeals from convictions of gross sexual misconduct (17-A M.R.S.A. § 253 (1983), amended by P.L. 1985, ch. 247, § 2), assault (17-A M.R.S.A. § 207 (1983)), and unlawful sexual contact (17-A M.R.S.A. § 255 (Supp.1987)) following a jury-waived trial in the Superior Court (Oxford County). In general, Walker’s appeal challenges the sufficiency of the evidence to support each conviction and in particular challenges the sufficiency of evidence to support the element of compulsion in the offense of gross sexual misconduct. Examining the evidence in the light most favorable to the prosecution, we conclude that the factfinder rationally could find beyond a reasonable doubt every element of each offense charged, including the element of compulsion in the offense of gross sexual misconduct. State v. Barry, 495 A.2d 825, 826 (Me.1985), State v. Ricci, 507 A.2d 587, 588 (Me.1986).
The entry is:
Judgment affirmed.
All concurring.